Citation Nr: 0614704	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-12 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.

4.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2003, September 2003, and February 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania. 

In statements dated in January and February 2006, the veteran 
withdrew his request for an additional hearing before a 
Veterans Law Judge.  

Although the RO has treated the veteran's claim for service 
connection for PTSD as reopened, the Board must also assess 
whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Medical evidence relating to the veteran's PTSD claim, and 
received subsequent to the August 2005 statement of the case, 
are duplicates of medical evidence previously received and 
reviewed by the RO.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disability, the issue of entitlement to 
an increased rating for major depression, the issue of 
entitlement to an increased rating for irritable bowel 
syndrome, the issue of entitlement to an increased rating for 
prostatitis, and the issue of entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 decision, the Board denied the 
veteran's claim for service connection for PTSD.

2.  Evidence received since the November 2001 Board decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

3.  The record includes medical evidence showing a current 
diagnosis of PTSD based upon the veteran's claimed in-service 
stressors, primarily involving allegations of personal 
assault, threats, and sexual harassment.

4.  Episodes of depression during service are evidence of 
behavior changes that support the veteran's claim that he was 
exposed to the trauma of personal assault.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been presented since the 
November 2001 Board decision and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2005).

2.  PTSD was incurred as a result of active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Since the previously final claim of entitlement to service 
connection for PTSD has been reopened, the Board need not 
make a determination as to whether the notice requirements of 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), have been met.

Prior to the adjudication of the veteran's PTSD claim, the RO 
mailed the veteran a letter in June 2004 that provided the 
notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support his claim as well as requested that he 
submit any supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim 
for service connection for PTSD, those matters are not 
currently before the Board, and the originating agency will 
have the opportunity to provide the required notice before 
deciding those matters.

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has also been provided appropriate VA examinations.  
The veteran has submitted VA and private medical evidence.  
The veteran has also testified at hearings before Veterans 
Law Judges and before RO Hearing Officers.  The veteran has 
not identified any other obtainable medical records or 
evidence pertinent to his claim.  The Board is similarly 
unaware of any outstanding obtainable evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.

Regulations

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When a determination of 
the agency of original jurisdiction is affirmed by the Board, 
such determination is subsumed by the final appellate 
decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.1103, 20.1104 (2005).

A decision of the Board denying service connection is final, 
and it cannot be modified unless evidence presented in 
support of the claim is both "new and material" and warrants 
a reopening and reviewing of the former disposition of the 
claim.  38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 
Vet. App, 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen

The last final decision wherein the issue of service 
connection for PTSD was addressed was via Board decision in 
November 2001.  In April 2004, the veteran submitted a 
request to reopen his claim for service connection for PTSD.

The newly submitted evidence includes an October 2004 VA 
psychiatric examination report that contains a diagnosis of 
PTSD and provides a nexus between the diagnosed PTSD and 
service.  New evidence also includes the veteran's testimony 
before a hearing officer providing additional details of the 
personal assaults that he asserts that he experienced in 
service.  The Board notes that this newly submitted evidence 
is material to the veteran's claim.  Since new and material 
evidence has been received, the veteran's claim for 
entitlement to service connection for PTSD is reopened.  

De Novo Review

Upon enlistment examination conducted in January 1980, as 
well as upon examination conducted in July 1980, psychiatric 
evaluation was reported as normal.  In April 1984, the 
veteran was seen due to complaints of depression.  In May 
1984, the veteran indicated that symptoms of low mood, loss 
of appetite, and decreased libido which he had recently 
experienced had resolved.  An impression of major affective 
disorder, spontaneously resolved, was made at that time.  
Later in May 1984, he indicated that symptoms such as low 
mood had returned.    

The records reflect that the veteran was hospitalized from 
June to July 1984, resulting in diagnoses of alcohol abuse 
and major depression.  While he was hospitalized, a primary 
diagnosis of major depressive episode was established, with 
the precipitating stress identified as routine military 
service.  A medical board report dated in July 1984 reflects 
that the board was of the opinion that the veteran suffered 
from an affective disorder which rendered him temporarily 
unfit.  It was recommended that he return to limited duty for 
a 6-month period.  In January 1985, the veteran was evaluated 
for a return to full duty.  An impression of major 
depression, resolved, was noted, and it was determined that 
the veteran should return to full duty.  

The July 1985 separation examination report indicates that 
the veteran had been treated for depression at a naval 
hospital from June to July 1984.  The veteran reported that 
he experienced depression and symptoms of excessive worry.

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disorder, to include 
depression and PTSD, in April 1991.

The veteran presented testimony at a hearing held at the RO 
in March 1993.  He testified before the Hearing Officer that 
he had initially started having trouble with depression in 
1983, during service.  He also indicated that he had been 
continually depressed and anxious since service.

At a Travel Board hearing in August 1997, the veteran 
testified that he first began having problems with his nerves 
and depression in late 1983 or early 1984.  He testified that 
he developed PTSD as a result of sexual abuse and beatings 
while serving on Board the U.S.S. Coronado.  He indicated 
that he first received psychiatric treatment during service 
in 1984.   

The veteran underwent a VA examination in June 1997.  A 
summary of the clinical records was provided, in which the 
examiner noted that the first documentation of psychiatric 
complaints was while on active duty, during which time 
diagnoses were entered which included major depression, 
obsessive-compulsive disorder, irritable bowel syndrome, and 
narcissistic and paranoid personality disorder.  It was noted 
that there was no indication of psychiatric treatment or 
symptomatology prior to service.  The examiner also pointed 
out that active duty treatment for psychiatric and emotional 
complaints clearly indicated in the record that the veteran 
was treated for major depression, and that he was clearly 
treated on more than one occasion, indicating that the 
condition was recurrent.  

The veteran provided accounts of stressors which occurred 
during service aboard the USS Coronado which included 
physical assaults against him.  He also recounted events 
which occurred while assigned to the USS El Paso including 
threats, humiliation, and sexual harassment.  He also 
reported stressors directly related to combat off the coast 
of Beirut, Lebanon, which included: the ship to which he was 
assigned taking stray fire, airstrikes overhead, and seeing 
an ammunition depot blow up.  Diagnostic impressions included 
obsessive compulsive disorder, in partial remission with 
features secondary to historical stressors; features of PTSD 
with ruminative and somatic symptoms dominating; and 
dysthymic disorder.  The examiner commented that, following a 
complete review of the veteran's records in detail, the onset 
of symptoms of depression, anxiety, obsession, compulsions, 
and IBS had occurred while the veteran was on active duty.  

With respect to the veteran's reported stressors during 
service, the examiner commented that even in the presence of 
personality traits which may invite interpersonal conflicts 
and targeting by others, these events, if they occurred as 
the veteran states, would have been of sufficient severity to 
have precipitated an acute PTSD symptomatology, especially in 
an environment where the potential threat of bodily harm was 
chronically anticipated and in which the stressor is 
inescapable (isolation duty shipboard), and occurring with 
the apparent approval (neglect) of superiors.  The examiner 
noted that shipboard hazing was certainly not unheard of, and 
it is possible that the veteran interpreted rough play as 
actual threat through a distorted characterological lens.  He 
further noted that even if the veteran misperceived certain 
events through an underlying paranoid character or other 
disorder, it does indeed appear that the cultural climate, 
social demands, and isolative duty shipboard were the back-
drop for conditions which exceeded the veteran's coping 
capacities and which marked the onset of the veteran's 
symptoms.

A VA PTSD examination was conducted in August 1998.  The 
veteran reported that he was exposed to physical and sexual 
abuse during service.  The diagnoses included PTSD; 
depressive disorder; and obsessive compulsive disorder, in 
partial remission.

On VA PTSD examination in November 1999, the veteran 
indicated that his nervous problems began during service, and 
reported stressors including exposure to homosexual acts, 
threats of having homosexual acts performed on him, and 
numerous threats and assaults.  He also indicated that stress 
was caused by stray fire on the ship to which he was 
assigned.  The examiner indicated that, given the nature of 
the veteran's reported stressors, they would be difficult to 
verify because documentation of abuse was unlikely.  However, 
it was noted that information in his military records 
presented compelling evidence that something happened to the 
veteran while in the military which contributes to his 
current psychiatric problems.  The VA examiner further opined 
that given the veteran's current symptomology and other 
historical information, the likelihood that he experienced 
trauma in the military is rather high.  The diagnoses were 
PTSD, depressive disorder, and obsessive compulsive disorder.  
The examiner commented that, since there was no indication of 
problems prior to service, the veteran's military experience 
contributed to, if not resulted in, his post-service 
psychiatric problems.

At a videoconference hearing before the Board in March 2001 
the veteran testified that, while on duty on the USS 
Coronado, he was assaulted and threatened numerous times.  He 
indicated that no formal complaints or charges were ever 
filed.  The veteran stated that he was also assaulted on the 
second ship to which he was assigned, the USS El Paso.  He 
testified that, again, none of the assaults against him was 
officially reported.  He stated that he did not confide in or 
discuss the incidents with his family or clergy.  

On VA examination in October 2004 the veteran reported both 
personal assault and combat type stressors.  The diagnoses 
included PTSD, non-combat type, due to both physical and 
sexual abuse sustained in the Navy.

Regulation and Analysis

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors.  38 C.F.R. § 3.304(f).

In the veteran's case, he primarily asserts that he developed 
PTSD due to being assaulted on a frequent basis in service.  
The nature of the claim is such that the provisions of 38 
C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault are applicable.  In addition to service records, 
alternative evidence must be considered.  Examples of such 
evidence include, but are not limited to, records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

In this case there is evidence of behavior change during 
service.  No psychiatric problems were noted prior to 
service, on enlistment examination, or upon examination in 
July 1980, early in the veteran's service.  However, from 
April 1984 the veteran had periods of depression.  Both the 
June 1997 and November 1999 VA examiners were of the opinion 
that the veteran's psychiatric treatment in service supported 
the veteran's claim that he was exposed to personal assault 
stressors during service.  In fact the November 1999 examiner 
stated that the military records presented compelling 
evidence that the veteran was exposed to stressors during 
service, and that the likelihood that the veteran experienced 
trauma in military was rather high.  Additionally, VA 
examiners in August 1998 and October 2004 were of the opinion 
that the veteran has PTSD due to his military service.

The Board recognizes that there are other VA examination 
reports of record that do not contain a diagnosis of PTSD, 
and that the veteran did not actually complain of personal 
assaults during service.  However, as noted above, the record 
clearly shows that the veteran began having periods of 
unexplained depression during the latter part of his service, 
and a VA physician has stated that this treatment was highly 
likely due to exposure to personal assault type stressors.  
Accordingly, considering 38 C.F.R. § 3.304(f)(3), the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran has PTSD due to personal assault type 
stressors during service.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2004); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Accordingly, service connection for 
PTSD is warranted.


ORDER

New and material evidence having been submitted the claim for 
service connection for post-traumatic stress disorder is 
reopened.

Entitlement to service connection for post-traumatic stress 
disorder is granted.


REMAND

The veteran maintains that he has submitted new and material 
evidence to reopen his claim for service connection for a 
back disability.  The Board notes that newly submitted VA 
medical evidence, including a February 2004 VA outpatient 
record, refers to VA medical records concerning the veteran's 
back, including a scheduled MRI, which have not been 
obtained.  At his March 2005 RO hearing the veteran confirmed 
that he had had a recent MRI of his back.  Since these 
records are relevant to the veteran's claim, they must be 
obtained.  See 38 C.F.R. § 3.159(c).

With respect to the issue of whether new and material 
evidence has been presented to reopen the claim for service 
connection for a back disability, the Board notes that in 
Kent. v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) established significant new requirements with respect 
to the content of the duty to assist notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) which must be 
provided to a veteran who is petitioning to reopen a claim.  
The Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The notice letter which was previously provided in 
this case does not meet these new requirements.  In 
particular, the letter did not specify the particular element  
which was found insufficient in the previous decisions 
denying the claim.

In the November 2001 Board decision, the Board granted the 
veteran's claims for service connection for major depression, 
irritable bowel syndrome, and prostatitis.  In a December 
2001 rating action, the RO implemented the Board's decision 
and assigned the veteran a 50 percent rating for major 
depression and noncompensable ratings for IBS and 
prostatitis.  In a March 2002 rating decision, the RO 
assigned the veteran 10 percent ratings for his IBS and 
prostatitis disabilities.  In October 2002, the veteran 
submitted his current claim for increased ratings for these 
disabilities.

The Board notes that the veteran has not had VA examinations 
of his service-connected major depression, IBS, and 
prostatitis disabilities since January and February 2002.  As 
pointed out by the veteran's representative in a March 2006 
Informal Hearing Presentation, the veteran's statements and 
testimony have indicated that these disabilities have 
increased in severity since February 2002.  Accordingly, the 
Board finds that additional VA examinations of the veteran 
are indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).  The Board further notes that an 
October 2004 VA psychiatric examination for the purposes of 
determining whether or not the veteran has PTSD is inadequate 
for determining the current nature and extent of the 
veteran's service-connected major depression disability.

The Board notes that the veteran's claim for TDIU is 
inextricably intertwined with his increased rating claims.  
Accordingly, the veteran's claim for a TDIU must be deferred 
until his increased rating claims are resolved.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for increased ratings and for a TDIU, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
in the event that higher ratings were assigned.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned if an 
increased rating or TDIU is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the request to reopen 
the claim for service connection for a 
back disability.  The notice letter must 
describe the elements necessary to 
establish service connection for a back 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  In particular, the 
notice must inform the veteran that in 
his case, the element missing necessary 
to substantiate his claim is medical 
evidence of a nexus between the his 
current back disability and his service.  

2.  The RO should obtain copies of all of 
the veteran's VA treatment records, 
including inpatient, outpatient, mental 
health clinic, MRI, and X-ray reports, 
dated from February 2004 to present.  
This should include a copy of the results 
of an MRI of the veteran's lumbar spine 
which was ordered by VA in February 2004.  
The RO should inform the veteran of any 
records that are unobtainable. 

3.  When the above actions have been 
accomplished, the RO should arrange for 
appropriate VA examinations to determine 
the nature and severity of the veteran's 
irritable bowel syndrome, prostatitis, 
and major depression/PTSD disabilities.  
The claims files should be made available 
to the examiners for proper review of the 
medical history.  The VA psychiatric 
examiner should indicate which of the 
veteran's psychiatric symptoms are the 
result of his service-connected major 
depression and PTSD, and which are the 
result of non-service-connected 
psychiatric disability.  The psychiatrist 
should assign a Global Assessment of 
Functioning (GAF) score, for the 
veteran's service-connected psychiatric 
disabilities only, consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS IV, and explain what the 
assigned score represents.  The examiner 
should also be requested to offer an 
opinion concerning the veteran's 
occupational and social impairment due to 
his service-connected major depression 
and PTSD.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO should then review the claims 
files to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After the foregoing, the RO should 
review the veteran's claims and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  Then the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, showing 
consideration of all evidence submitted 
since the August 2005 statements of the 
case, and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


